Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the original filing of 11/30/2020.  Claims 1-46 are pending and have been considered below.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16 and 32 recite the limitation "subsequent to said step of detecting a first set…” “subsequent to said step of concluding processing of a second gesture…”, “…selected from the group consisting of the order in which fingers of said first set touched said surface and the direction of movement…” in lines [4, 6, 10 and 11], [6, 8, 12 and 13], [5, 7, 11 and 12] respectively.  There is insufficient antecedent basis for these limitations in the claims.
Claims 1, 16 and 32 recite the limitation “subsequent to said step of detecting a first set, concluding processing of a second gesture on said surface” in lines 4, 6 and 5 respectively. The claim does not disclose when the processing of the second gesture has started so to arrive at the conclusion of the process. The claims must be explicit regarding the process of the second gesture or the term “concluding” is not the right term.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16 and 32 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 13, 14 and 28 of U.S. Patent No. 11,086,509. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variants of the claim set allowed. It would have been obvious to one of ordinary skill in the art at the time of the invention to remove some of the features in the patented claim set (i.e. with four selectable parameterizations of said first gesture basis (a) indicating distinct user requests and (b) each being selectable by a gesture having a set of simple linear associations that is a subset of said set of linear associations, and with said first selectable parameterization being one of said four selectable parameterizations) which would not interfere with the process of interpreting user requests in response to user input since the determining step in both the patented case and the instant application is similar in scope.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-3, 10-12, 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, claims 1, 16 and 32 recite a method, system and computer-readable medium comprising a combination of concrete devices (a memory, processor, and display), and therefore, are process and machine respectively, which are statutory of invention.
At step 2A, prong one, each limitation of claims 1, 16 and 32, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the claim limitations are directed to (1) detecting a first set of at least three fingers touching a surface during a first gesture (collecting and manipulating information using observation, evaluation and judgement and/or opinion)); (2) subsequent to said step of detecting a first set, concluding processing of a second gesture on said surface (using observation, evaluation and judgement and/or opinion); (3) subsequent to said step of concluding processing of a second gesture, detecting a selecting finger set of gesturing fingers on said surface (collecting and manipulating information using observation, evaluation and judgement and/or opinion); (4) determining a selected identity set comprising a distinct finger identity for each finger of said selecting finger set,…; determining a user request dependent on said selected identity set and on the gestured path of at least one finger of said selecting finger set (analyzing information using observation, evaluation and judgement and/or opinion), (5) reporting said user request to said host (displaying certain results of the collection and analysis).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a memory and processor, and computer program product, then it falls within the “mental processes” grouping of abstract ideas. The memory, processor, and computer program product recited in the claims encompasses a user simply tracking content artifact in his/hers mind. The mere nominal recitation of a generic “memory”, “processor” does not integrate the claim limitation into a practical application, identified by the courts as being a mental process grouping.
Specifically, this judicial exception is not integrated into a practical application. In particular, the claims recite “a memory, processor and computer program product”. Such a memory, processor, and computer program product are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). Accordingly, the claims recites an abstract idea.
Under Prong 2, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims do not add any specific limitations or combination of limitations that are not well- understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05). The claims are directed to an abstract idea and they are not patent eligible.
The independent claims 16 and 32 respectively are also discussed above having similar limitations as in claim 1. Although literally invoking the system and medium of claims 16 and 32 respectively, the claimed concept remains only broadly and generally defined, with the claimed functionality paralleling that of method in claim 1. As such, claims 16 and 32 are directed to abstract idea.
Accordingly, claims 1, 16 and 32 are being directed to patent-ineligible subject matter, as well as independent claims 17-18, 25-27, 30-31, 33-34, 41-43 and 46 with commensurate limitations.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
2 recites the same abstract idea of " a human gathering, observing, analyzing, or judging data.". The claim recites the additional limitations of “wherein said property of said first gesture is said order in which fingers of said first set touched said surface”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 1, and includes all the limitations of claim 2. Therefore, claim
3 recites the same abstract idea of " a human gathering, observing, analyzing, or judging data ". The claim recites the additional limitations of “wherein said method includes the steps of: (i) determining a series of fingers comprising fingers of said first set ordered dependent on touch locations of said fingers of said first set, with said series of fingers having at least three fingers and including two end-of-series fingers and an indicator finger, said indicator finger being selected from the group consisting of the first finger of said series of fingers to touch, the second finger of said series of fingers to touch, the second-from-last finger of said series of fingers to touch, and the last finger of said series of fingers to touch; and 1(ii) identifying an indicated end-of-series finger as the finger of said two end-of- series fingers nearest in said series of fingers to said indicator finger; and wherein said selected identity set is dependent on said indicated end-of-series finger”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 10 is dependent on claim 1, and includes all the limitations of claim 1. Therefore, claim
10 recites the same abstract idea of " a human gathering, observing, analyzing, or judging data ". The claim recites the additional limitations of “wherein said property of said first gesture is said direction of movement of said at least one finger of said first set”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 11 is dependent on claim 10 and includes all the limitations of claim 1. Therefore, claim
11 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein said method includes the steps of. (i) detecting that the fingers of said first set moved during said first gesture; and (ii) determining a finger of said first set to be a thumb; wherein said at least one finger of said first set includes a non-thumb finger that is not said thumb; and wherein said selected identity set is dependent on the hand-relative positioning of said thumb in said first gesture.”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 12 is dependent on claim 11 and includes all the limitations of claim 1. Therefore, claim
12 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein said user request is dependent on the length of said gestured path”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 15 is dependent on claim 12 and includes all the limitations of claim 1. Therefore, claim
15 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein said method further establishes a range of directions that is dependent on the direction of movement of said non-thumb finger; and wherein said step of determining a user request further determines said user request dependent on whether the direction of said gestured path is in said range of directions”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Accordingly, the examiner finds claims 16 and 32 as being directed to patent-ineligible subject matter, as well as dependent claims 17-18, 25-27, 30-31, 33-34, 41-43 and 46 with commensurate limitations.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171